UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 3, 2017(January 3, 2017) Date of Report (Date of earliest event reported) STAFFING 360 SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 001-37575 68-0680859 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 641 Lexington Avenue 27th Floor
